          Case 20-50036       Doc 1    Filed 03/19/20     EOD 03/19/20 10:38:03        Pg 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

In Re:                                           )
                                                 )
CULP, ROBERT TODD                                )
                                                 ) Bankruptcy No. 19-02578-13
                                                 )
                       Debtor.                   )



     COMPLAINT TO AVOID WHOLLY UNSECURED LIEN OF OSSIAN STATE BANK

         COMES NOW the Debtor Robert Culp and for his Complaint to Avoid Lien of Ossian State Bank

States as follows:

         1.    Debtor Robert Culp who is the owner in fee simple of the real estate located at 146 S.

Nursery Rd., Anderson Indiana 46012 whose legal description is attached as Exhibit A states as follows:

         2.    There is a first mortgage on the property held by in the amount of $ 70,381.02 by Select

Portfolio Servicing, Inc.

         3.    There is a second lien on the property held by Cadlerock in the amount of $ 36,735.79.

         4.    Ossian has a third priority lien on the property in the amount of $ 27,936.99. According to

Ossian’s own proof of claim the entire amount of this lien is unsecured. (Claim 15 filed June 4, 2019)

         5.    The value of the real estate is $ 80,000.00.

         6.    There is no equity to secure the lien of Ossian.

         7.    Counsel for Ossian has already appeared in this matter and has agreed to accept service of

this Adversary Proceeding on behalf of his client.

WHEREFORE the Debtor requests that the lien of Ossian State Bank on the Debtor’s real estate a 146 S.

Nursery Road be stripped and for all further relief which this Court deems just and proper in the premises.




                                                     1
         Case 20-50036      Doc 1     Filed 03/19/20    EOD 03/19/20 10:38:03        Pg 2 of 2



                                            Respectfully submitted



                                            /s/ Steven J. Halbert____
                                            Steven J. Halbert



                                    CERTIFICATE OF SERVICE


       I hereby certify that copy of this Complaint was served upon the following either electronically
or by United States Mail, first class postage prepaid on this 19th day of March 2020.




                                            Respectfully submitted



                                            /s/ Steven J. Halbert___
                                            Steven J. Halbert
                                            9465 Counselors Row, Suite 200
                                            Indianapolis, IN 46240
                                            (317) 805-4717
                                            FAX(317) 732-7511
                                            Email shalbertlaw@gmail.com




Ossian State Bank
c/o of Counsel of Record
Adrian L. Halverstadt III,
HARTBURG ROTH GARROTT HALVERSTADT & GARRETT LLP
533 Warren Street
P.O. Box 269 | Huntington, IN 46750




                                                   2
